Citation Nr: 1014652	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  07-08 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected frostbite residuals of the right foot, 
currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased disability rating for 
service-connected frostbite residuals of the left foot, 
currently evaluated as 20 percent disabling. 


REPRESENTATION

Veteran represented by:	Charles A. Bookman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from September 1948 to October 1951.  Service in Korea 
during the Korean Conflict and receipt of the Purple Heart 
Medal are indicated by the evidence of record.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The Board notes that during the 
appeal process the claims folder was returned to the 
Veteran's local Boston, Massachusetts RO. 

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Boston 
RO in October 2008.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.

In March 2009, the Board remanded the Veteran's claim for 
additional development.  A supplemental statement of the case 
was issued in October 2009 by the VA Appeals Management 
Center (AMC), which continued the 20 percent disability 
ratings that were assigned for frostbite residuals of the 
Veteran's right and left feet.  The case was subsequently 
returned to the Board. 

While the Veteran's appeal was pending, in December 2009, the 
Board was notified that the Veteran was changing his 
representative.  A properly executed VA Form 21-22a was not 
signed until March 2010.  For the reasons set forth below, 
the appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2009).


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further procedural development.

As noted in the Introduction, while the Veteran's appeal was 
pending before the Board, in December 2009, the Veteran's 
attorney submitted a letter indicating that he now 
represented the Veteran.  Notwithstanding this letter, a 
properly executed VA Form 21-22a was not signed or submitted 
until March 2010, three months later. 

In this case, the Veteran's representative has not received 
any of the communications sent from the VA to the Veteran 
relative to this appeal.  Accordingly, due process requires 
that the Veteran's representative be informed of the 
proceedings that have transpired.  The representative must 
also be afforded the opportunity to review the Veteran's 
claims folder, and to present additional argument, prior to 
appellate consideration.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the Veteran's 
representative a copy of all 
communications from the VA to the Veteran, 
during the rating period on appeal, 
pursuant to his appeal of a December 2005 
rating decision denial of his July 2005 
claim for increased disability 
compensation benefits.  The representative 
must also be afforded the opportunity to 
review the Veteran's claims folder, and to 
provide additional evidence and/or 
argument, if so desired.  

The document copies provided to the 
representative should include the August 
23, 2005 VCAA notice letter, December 30, 
2005 rating decision on appeal, August 2, 
2006 VCAA notice letter, February 2007 
statement of the case, August 2007 
supplemental statement of the case, 
September 5, 2008 VCAA notice letter 
consistent with Vazquez-Flores v. Peake, 
22 Vet App 37 (2008) (subsequently 
overturned in part by Vazquez-Flores v. 
Shinseki, 580 F. 3d 1270 (Fed.Cir. 2009), 
November 6, 2008 Notice of Certification 
of Appeal to the Board, March 9, 2009 
Board remand, May 1, 2009 VCAA notice 
letter, June 26, 2009 notice of 
examination letter, October 2009 
supplemental statement of the case, and 
November 4, 2009 Board letter.  

2.  If additional evidence and/or argument 
is received into the record, VBA should 
then readjudicate the Veteran's claims.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a supplemental 
statement of the case and given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




